Citation Nr: 0905174	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Effective November 2001, the Veteran was first awarded a 
permanent and total disability rating based on service- 
connected disability; the notice of this action was sent in 
November 2002.

2.  The Veteran's daughter, the appellant, was born in 
November 1973.

3.  In August 2006, the appellant first filed a claim for DEA 
benefits under Chapter 35.

4.  The appellant reached her 26th birthday in November 1999, 
prior to the effective date of a finding of permanent and 
total service-connected disability on behalf of the Veteran.


CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
21.3021, 21.3040, 21.3041 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The pertinent facts of this case are not in dispute.  The 
record reflects that the Veteran was awarded a permanent and 
total disability rating based on service-connected disability 
as of November 2001 and notice of this action was provided in 
November 2002.  

The record shows that the appellant is the child of the 
Veteran and was born in November 1973.  She attained the age 
of 26 years in November 1999.  The appellant first filed her 
application for the receipt of DEA benefits under Chapter 35 
in August 2006.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  As noted, the record confirms that the 
appellant is the veteran's child, and that the veteran is in 
receipt of a permanent and total disability rating.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his/her 26th 
birthday on or before the effective date of a finding of 
permanent and total service-connected disability.  38 C.F.R. 
§ 21.3040(c).  The Board has carefully reviewed the record, 
and notes that it is undisputed that the appellant reached 
her 26th birthday in November 1999, prior to the currently 
assigned November 2001 effective date of the Veteran's 
permanent and total service-connected disability rating.  
Accordingly, the appellant is simply not eligible for Chapter 
35 educational assistance at this time.  

In addition, the appellant has not shown, nor is the Board 
aware of any basis to exempt her from application of this 
regulation.  For example, under 38 C.F.R. § 21.3041(a) 
(2007), the basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  The basic ending date for 
educational assistance is the date of the child's 26th 
birthday.  38 C.F.R. § 21.3041(c)).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(a)(2)(i).  Also, 
the beginning date may be extended if the permanent and total 
disability rating is assigned after the child reaches 18, but 
before the child turns 26 years of age.  38 C.F.R. § 
21.3041(a)(2)(ii).  In this case, the appellant turned 26 
before the effective date of the finding of permanent and 
total disability of the Veteran, and so neither of these 
exceptions to toll the basic beginning date for eligibility 
for educational assistance is applicable in this case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d), the ending date for eligibility for 
educational assistance may be modified for up to eight years 
beyond the qualifying event, but in no case beyond the date 
the child reaches age 31.  In order to modify the ending 
date, however, the qualifying event must occur between the 
time the child reaches age 18 and when the child reaches age 
26, and not thereafter.  See 38 C.F.R. § 21.3041(d).  In this 
case, the basic ending date for eligibility for educational 
assistance cannot be modified, again because the appellant 
had already reached the age of 26 at the time of the award of 
permanent and total disability to the Veteran, in November 
2001.

The appellant contends that she was unaware of eligibility 
for DEA benefits.  When she found out about VA benefits, she 
applied for DEA benefits.  

The Board realizes that the appellant feels that she was not 
informed by VA of VA benefits.  However, VA does not have the 
duty to provide personal notice of potential eligibility for 
VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see 
also Lyman v. Brown, 5 Vet. App. 194 (1993).  Further, as 
noted, since the effective date of the award of the permanent 
and total rating was after her 26th birthday, she would not 
have been eligible even if she had applied earlier.  

While the Board is aware of the appellant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific, and the Board is bound by these 
criteria.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  
Therefore, the Board must find that the appellant is simply 
not eligible to receive educational assistance benefits under 
Chapter 35 as a matter of law.  See Sabonis, 6 Vet. App. 426.  
Where the law, rather than the facts, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application.


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


